Opinion op the Court by
Judge Lindsay:
Neither the judgment nor the sale deed conveyance, made pursuant thereto, in the proceeding by the statutory guardian of appellant for the sale of the land in controversy, were void. The facts set 'out in the petition gave the court jurisdiction. The necessary bond was executed to secure to the infants the proceeds of the sale of their lands. The report of the commissioners was in' substantial conformity to the law. The failure of the purchaser to execute the bonds required to be given by the judgment did not necessarily'render the sale invalid.
The conveyance executed in obedience to the order of the court was a sufficient confirmation of the sale.
We are not prepared to decide from the facts before us, that because the land was purchased by the statutory guardian he' held the title in trust for his ward, but even if such be the case, his vendees can not be compelled to surrender their possession in a proceeding like this.
The sale as before stated was not void, and it can not be impeached in a collateral proceeding.
Judgment affirmed.